                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

 COTY MAYFIELD
 and NICOLE STRICKER,                                                        ORDER

        Plaintiffs,                                                Case No. 19-cv-256-jdp
 v.

 WISCONSIN RAPIDS POLICE
 DEPARTMENT, et al.,

        Defendants.

       On April 4, 2019, I entered an order giving plaintiff Nicole Stricker until April 25, 2019, to

either submit the $400 filing fee or an affidavit of indigency in support of a motion for leave to proceed

without prepaying the filing fee. On April 16, 2019, plaintiff Stricker submitted an affidavit of

indigency in support of her request to commence this lawsuit without prepayment of the filing fee

pursuant to 28 U.S.C. § 1915.

       From the affidavit of indigency plaintiff Stricker has submitted, I find that she is unable to

prepay the fees and costs of commencing this action or to give security therefor.




                                                ORDER

       IT IS ORDERED that:

       1.      Plaintiff Nicole Stricker’s petition for leave to proceed without prepayment of fees is

GRANTED.

       2.      No further action will be taken in this case until the court has screened the complaint

pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed because the complaint

is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary relief
against a defendant who is immune from such relief. Once the screening process is complete, a separate

order will issue.

                     Entered this 16th day of April, 2019.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
